                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 

KAREN FISCHER,                                                                 No. 4:18-CV-00455

                             Plaintiff.                                        (Judge Brann)

              v.

CABLE SERVICES COMPANY, INC,

                            Defendant.

                                                           MEMORANDUM OPINION

                                                               DECEMBER 13, 2018

              Defendant Cable Services Company, Inc., moved to dismiss portions of

Plaintiff Karen Fischer’s complaint. For the following reasons, that motion will be

granted in part and denied in part.

I.            BACKGROUND

              Ms. Fischer began working for Cable Services as a Human Resource

Manager on April 4, 2011.1                                      On November 1, 2015, she filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”)

that accused Cable Services of discriminating against her because of her gender.2

In June 2016, she informed Cable Services that she was withdrawing that charge.3



                                                            
1
       Amended Complaint (ECF No. 10) ¶ 18.
2
       Id. ¶ 39.
3
       Id. ¶ 48.
              On March 15, 2017, Cable Services had to close its offices due to a

snowstorm.4 When its CEO sought to dock employees’ salaries for the missed day

of work, Ms. Fischer—believing that action forbidden by the Fair Labor Standards

Act (“FLSA”)—advised Cable Services’s management accordingly.5 A few days

later, on March 22, 2017, she was terminated.

              On September 18, 2017, Ms. Fischer filed another Charge of Discrimination

with the EEOC, accusing Cable Services of discrimination and retaliation based on

gender as well as age.6 On November 22, 2017, that agency issued her a Right-to-

Sue Letter, and on February 23, 2018, she initiated the above-captioned action.

Her operative complaint alleges that Cable Services discriminated against her

because of her gender and age, and that Cable Services retaliated against her

because of her earlier EEOC charge and her FLSA-based advice.

II.           DISCUSSION

              A.             Standard of Review

              When considering a motion to dismiss for failure to state a claim upon which

relief may be granted,7 a court assumes the truth of all factual allegations in the

plaintiff’s complaint and draws all inferences in favor of that party;8 the court does


                                                            
4
       Id. ¶ 62.
5
       Id. ¶ 65.
6
       ECF No. 12-1.
7
       Federal Rule of Civil Procedure 12(b)(6).
8
       Phillips v. County Of Allegheny, 515 F.3d 224, 228 (3rd Cir. 2008).
                                                               - 2 - 
not, however, assume the truth of any of the complaint’s legal conclusions.9 If a

complaint’s factual allegations, so treated, state a claim that is plausible—i.e., if

they allow the court to infer the defendant’s liability—the motion is denied; if they

fail to do so, the motion is granted.10

              B.             Statute of Limitations

              Because Ms. Fischer’s 2017 EEOC Complaint was not filed until September

18, 2017, Cable Services argues that Ms. Fischer cannot recover under federal law

for any independently actionable adverse employment actions that occurred before

November 22, 2016, or under state law for any independently actionable adverse

employment actions that occurred before March 22, 2017, because those actions

are outside the statutory limitations period. This Court agrees, and will dismiss

untimely claims.11 Because the time has passed for Ms. Fischer to administratively

exhaust those claims, that dismissal will be with prejudice.

              Cable Services goes further, however, and argues that this Court should

strike from the complaint all factual allegations that occurred before the above-

mentioned limitations dates. This Court disagrees. Although Ms. Fischer cannot
                                                            
9
       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). See also Connelly v. Lane Const. Corp., 809
       F.3d 780, 786 (3rd Cir. 2016).
10
       Id.
11
       See Bailey v. United Airlines, 279 F.3d 194, 197 (3d Cir. 2002) (“In . . . Pennsylvania, . . . the
       EEOC charge must be filed within 300 days after the alleged unlawful employment practice
       occurs.”); Mandel v. M & Q Packaging Corp., 706 F.3d 157, 164 (3d Cir. 2013) (“To bring
       suit under the PHRA, an administrative complaint must first be filed with the PHRC within
       180 days of the alleged act of discrimination.”); National R.R. Passenger Corp. v. Morgan,
       536 U.S. 101, 113 (2002) (“[D]iscrete discriminatory acts are not actionable if time barred,
       even when they are related to acts alleged in timely filed charges. Each discrete
       discriminatory act starts a new clock for filing charges alleging that act.”).
                                                               - 3 - 
recover for any adverse employment action that occurred outside the limitations

period, she may use those “prior acts as background evidence in support of [her]

timely claim[s].”12

              C.             Gender-Based Hostile Work Environment Claims

              Cable Services argues that Ms. Fischer’s claims for a gender-based hostile

work environment should be dismissed because those claims were not presented in

her 2017 EEOC Complaint. This Court agrees. While Ms. Fischer’s 2017 EEOC

Complaint generally alleges that she “was discriminated against due to [her]

gender,” it does not recite any facts indicting that she suffered gender-based

harassment at work.13 Therefore, these claims will be dismissed. Because the time

has passed for Ms. Fischer to administratively exhaust those claims, that dismissal

will be with prejudice.

              D.             Title VII and PHRA Retaliation Claims

              Cable Services also argues that Ms. Fischer’s claims for retaliation under

Title VII and the PHRA should be dismissed because she has not alleged a causal

connection between protected activity (i.e., her filing of the 2015 EEOC

Complaint) and any adverse employment action. This Court agrees. Although Ms.

Fischer generally alleges that Cable Services “subjected [her] to lingering

antagonism, including derogatory comments . . . and unfair scrutiny,” after she

                                                            
12
       National R.R. Passenger Corp, 536 U.S. at 113.
13
       Anton v. Perry, 82 F.3d 1291, 1295-96 (3d Cir. 1996) (dismissing gender discrimination
       claim where it “d[id] not fall within the scope of the EEOC complaint or investigation”).
                                                               - 4 - 
filed the 2015 EEOC Complaint, these conclusory allegations do not allow this

Court to plausibly infer that these actions, or her termination (which occurred years

later), were causally connected to the filing of the 2015 EEOC Complaint.

Therefore, this Court will dismiss Counts VI and VII of Ms. Fischer’s Amended

Complaint. That dismissal, however, will be without prejudice, and Ms. Fischer

will be granted leave to amend these claims to correct the identified deficiency.

              E.             Pain and Suffering Damages Under the ADEA

              Cable Services argues that Ms. Fischer’s demands under the ADEA for

compensation for “emotional pain and suffering” is impermissible as a matter of

law. Ms. Fischer agrees.14 Therefore, this demand will be stricken from the

Amended Complaint.

III.          CONCLUSION

              For the preceding reasons, Cable Service’s Motion to Dismiss will be

granted in part and denied in part. An appropriate order follows.


                                                                        BY THE COURT:



                                                                        s/ Matthew W. Brann
                                                                        Matthew W. Brann
                                                                        United States District Judge

                                                            
14
       See Rogers v. Exxon Research & Engineering Co., 550 F.2d 834, 842 (3d Cir. 1977)
       (“damages for ‘pain and suffering’ or emotional distress cannot properly be awarded in
       ADEA cases.”), overruled on other grounds by Smith v. Jos. Schlitz Brewing Co., 604 F.2d
       220 (3d Cir. 1979).
                                                               - 5 - 
